Citation Nr: 1755877	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2015 Board decision, a Veterans Law Judge (other than the undersigned) reopened the Veteran's claims of service connection for right and left lower extremity peripheral neuropathy and remanded those matters for additional development.  The case is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that clarifying addendum opinions are necessary to properly address the Veteran's claims of service connection for peripheral neuropathy of the upper and lower extremities.

The September 2015 Board remand instructed the AOJ to schedule a VA examination to determine whether the Veteran's peripheral neuropathy of the lower extremities is (1) due to, or aggravated by, his service-connected diabetes; (2) is early onset peripheral neuropathy; or (3) is otherwise related to service.  On November 2015 VA peripheral nerves examination, the Veteran reported numbness and cold feet in early 2000; in 2010 he was evaluated by a neurologist and diagnosed with peripheral polyneuropathy secondary to diabetes complication.  
In his examination report, the examiner stated that the Veteran has bilateral peripheral neuropathy due to diabetes.  He also stated that an earlier EMG "supports current peripheral (sic) neuropathy is [a] complication of his [diabetes mellitus]."  However, in an addendum opinion dated two weeks later, the examiner stated that the Veteran's treatment records indicate that his peripheral neuropathy symptoms began 10 years prior to his diagnosis of diabetes (and is therefore not caused by the Veteran's diabetes).  Additionally, because his recent VA records indicate that his diabetes is well-controlled, the examiner opined that the Veteran's bilateral peripheral neuropathy is not aggravated by his service-connected diabetes. 

The opinion offered includes insufficient explanation of rationale, and is inadequate for rating purposes.   Specifically, the opinion is based on an inaccurate factual premise as the Veteran's treatment records show he initially reported numbness in his toes in October 1997.  His VA treatment records note diagnoses of "possible glucose intolerance" as early as March 1995.  A June 2010 private treatment record notes that, although the neuropathy was there before the Veteran was "really diagnosed with diabetes," there were some elevated blood sugars going back in time so "he could have had diabetes longer than what seems apparent by his available lab work."  Additionally, an August 2010 private treatment record states that "diabetic polyneuropathy would be the most likely diagnosis."  Thus, an opinion is needed as to whether the Veteran's neuropathy did, in fact, predate his diabetes and, if so, if it was aggravated by his diabetes.  Furthermore, the opinion offered is incomplete in its response to the questions posed on remand as it fails to address whether the Veteran's neuropathy is early onset peripheral neuropathy or if it is due to, or caused by, the Veteran's conceded exposure to herbicide agents.  Accordingly, corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should advise the Veteran that if his private physician is of the opinion that his peripheral neuropathy is due to service, including exposure to herbicide agents, he should submit a statement to that effect (with explanation of rationale including, if possible, citation to any supporting medical literature).  The Veteran and his representative should be afforded the opportunity to provide such information.

2. After the appropriate period for response has lapsed, the AOJ should arrange for the Veteran's record to be forwarded to the November 2015 VA examiner for review and an addendum opinion.   [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought. If another examination is needed for the opinion sought, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

(a) Based on the factual record, please identify the likely etiology for the Veteran's peripheral neuropathy.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred during his service, to include as due to exposure to Agent Orange/herbicide agents therein?

(b) Is it at least as likely as not (a 50% or better probability) that the symptoms described by the Veteran were an early manifestation of his peripheral neuropathy or were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy?  

(c) Is it at least as likely as not (a 50% or better probability) that the Veteran's peripheral neuropathy was either caused or aggravated (the opinion must address the concept of aggravation) by the Veteran's service-connected diabetes mellitus?  (Aggravation means the disability increased in severity beyond its natural progression.)

In determining whether the Veteran's neuropathy was diagnosed prior to his diabetes diagnosis, the examiner should consider and discuss as necessary whether the diagnosis of "possible glucose intolerance" in the mid-1990s was an early indicator of diabetes (and whether the Veteran could have had diabetes longer than what seems apparent by his lab work).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).




